        Case 2:18-cv-02727-MSG Document 58 Filed 05/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                           :
JESS LEVENTHAL, ET AL.,                    :         CIVIL ACTION
                                           :
                     Plaintiffs,           :
                                           :
                   v.                      :         No. 18-cv-2727
                                           :
THE MANDMARBLESTONE GROUP                  :
LLC, ET AL.,                               :
                                           :
                     Defendants.           :
                                           :

                                         ORDER

       AND NOW, this 27th day of May, 2020, upon consideration of Plaintiffs’ “Motions to

Dismiss MMG’s Counterclaims, Strike Both Defendants’ Affirmative Defenses, and Strike

Nationwide’s Third-Party Complaint” (ECF No. 49), and the responses thereto, and for the

reasons set forth in the accompanying Memorandum Opinion, it is hereby ORDERED that:

   1. Plaintiffs’ Motion to Dismiss Counts I and II of MMG’s Counterclaims is DENIED;

   2. Plaintiffs’ Motion to Strike MMG’s and Nationwide’s affirmative defenses is

       GRANTED; and

   3. Plaintiffs’ Motion Strike Nationwide’s Third-Party Complaint is GRANTED.

       It is FURTHER ORDERED that within fourteen (14) days of this Order, Plaintiffs

shall file their responsive pleading to MMG’s Counterclaims and, within the same time frame,

Nationwide may, if they can do so in good faith, file an Amended Answer to include

counterclaims for contribution and indemnity, consistent with the Memorandum Opinion.

                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.
